Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “susceptor” in claim 1 is used by the claim to mean “suport” (maybe….this appears to be a bad translation.  It seems to mean “godfather/supporter” in the OED and may have made it’s way into translation software.  It only appears in CN patents with this meaning) while the accepted meaning is “A susceptor is a material used for its ability to absorb electromagnetic energy and convert it to heat (which is sometimes designed to be re-emitted as infrared thermal radiation).” (https://en.wikipedia.org/wiki/Susceptor) The term is indefinite because the specification does not clearly redefine the term.  (Just change the claimed term to “support” or “supporter” with an explanation of how this demonstrated in the specification.)

Regarding Claim 1, the word “usceptor” appears to be a typo.

Claim 1 recites the limitation "the rotating joint".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102a2 as being anticipated by Becker (US 20210229780 A1).
	Regarding Claim 1, Becker discloses 1. A kayak smart propulsion system, comprising a kayak body (1)[Element 54], a propulsion system body (2)[Element 12], usceptor (3) [Element 22], clamp (4), [strap, paragraph 20] motor arm (5) [Element 46], and propeller (6) [Element 50], wherein the susceptor (3) is mounted on the side of the kayak body (1), the propulsion system body (2) is fixed on the susceptors (3) through the clamp (4), the rotating joint [Element 38, 40] (7) is arranged on the side of the propulsion system body (2), the motor arm (5) is connected with the rotating joint (7), and the propeller (6) is mounted on the motor arm (5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Grzybowski (US 6050210 A).
Regarding Claim 2, Becker discloses the kayak smart propulsion system according to claim 1, further comprising wherein clamp (4) is fixed on the susceptors (3) through a strap, but does not explicitly disclose butterfly screw (8),wherein clamp (4) is fixed on the susceptors (3) through the butterfly screw (8).
Grzybowski discloses a kayak propulsion system wherein wherein clamp (4) is fixed on the susceptors (3) through the butterfly screw (8) [at least element 160, see Fig. 4a].  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to substitute the clamp of Becker for the susceptor and butterfly screw clamp of Grzybows.  The motivation to modify Becker is that  the motor can be “can be firmly and easily and rapidly fastened to the T-shaped or inverted L-shaped gunwales of small watercraft with these clamps” (Grzybowski C4, L19) for application in kayaks with such gunwales.

Regarding Claim 3, Becker in view of Grzybowski discloses the  kayak smart propulsion system according to claim 2, wherein the clamp (4) is U-shaped. [See Fig. 4a]



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kayak propulsion is disclosed by US 20220126966 A1, US 20210253216 A1, US 10053200 B1, US 6305306 B1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746. The examiner can normally be reached M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        19 Nov 2022